Citation Nr: 9921413	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision from the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a bilateral hearing 
loss condition.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record contains numerous audiological evaluations during the 
veteran's military service, showing pure tone thresholds, in 
decibels, as follows:




HERTZ


June 1980
500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
0
LEFT
10
5
5
N/A
0
May 1981





RIGHT
5
0
0
10
0
LEFT
5
0
0
5
5


May 1984
500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
0
0
5
10
January 1985





RIGHT
0
0
0
10
5
LEFT
0
0
5
10
10
January 1986





RIGHT
5
0
0
5
0
LEFT
5
0
0
0
5
November 
1986





RIGHT
5
0
0
5
5
LEFT
10
5
0
5
5
November 
1987





RIGHT
20
0
0
10
10
LEFT
20
0
0
5
0
December 
1988





RIGHT
0
0
0
0
0
LEFT
0
0
5
10
10
January 1990





RIGHT
0
0
0
5
10
LEFT
5
0
0
10
5
April 1990





RIGHT
0
0
0
5
10
LEFT
5
0
0
10
5

The service medical records contain no complaints by the veteran 
of difficulty hearing.  

Private treatment records in November 1992 noted treatment for an 
ear infection and in September and October 1993 impacted cerumen 
bilaterally was reported, but no diagnoses or opinions of hearing 
loss.  

The veteran filed an initial claim for VA benefits for hearing 
loss in May 1997, and indicated that he did not have any relevant 
treatment records to submit.  In his notice of disagreement, the 
veteran requested a VA rating examination under the duty to 
assist.  In his VA Form 9, substantive appeal, the veteran cited 
and provided a copy of Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicating that his hearing had become progressively worse during 
service, illustrated, in the right ear, by 0 pure tone threshold 
at 4,000 Hertz at service induction and 10 pure tone threshold at 
4,000 Hertz at service separation.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

When a disability is not initially manifested during service or 
within an applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal is 
whether he has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  




If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 5107, 
Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit held 
that, "For a claim to be well grounded, there must be 

(1) a medical diagnosis of a current disability; 

(2) medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; and 

(3) medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required."  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. Brown, 
8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998).


Analysis

Impaired hearing will be considered a disability, under the VA 
regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at least 
three of the frequencies are 26 decibels or greater; or when the 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (1998).  None of the 
audiogram results of record reflect values that meet the 
definition of hearing loss disability under 38 C.F.R. § 3.385.  

The veteran cites Hensley, 5 Vet. App. 155, for the proposition 
that if his pure tone thresholds increased at all during service, 
he is then entitled to service connection.  The decision of the 
United States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") in Hensley was not that broad.  In 
Hensley the Court found that a veteran could recover who had 
shown increased threshold levels during service, in-service noise 
exposure, service separation report of service in an area subject 
to noise exposure, and competent medical evidence indicating a 
causal relationship between in-service noise exposure and 
present disability, even where the increased thresholds did not 
meet the criteria of §3.385 at the time of separation.  Hensley, 
5 Vet. App. 155, 164 (1993); 38 C.F.R. § 3.385.  The veteran has 
not submitted evidence of a present disability.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that the Court has held that there is some 
duty to assist in the completion of an application for benefits 
under 38 U.S.C.A. § 5103 (West 1991) even where the claim appears 
to be not well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  

Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

Finally, the veteran contends that VA has not completed its duty 
to assist by scheduling him for a VA examination.  In Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board is 
not required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is well grounded.  The Board has determined, 
therefore, that in the absence of a well-grounded claim for 
service connection for bilateral hearing loss, VA has no duty to 
assist the veteran in developing his case.

As the veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

